Per Curiam.

As the jurisdiction of the Municipal Court to render judgment upon confession is specifically limited to the rendering of such judgment “ in an action ” (Mun. Ct. Code, § 6, subd. 3) as distinguished from a judgment on confession rendered in the Supreme Court “ without action ” (Civ. Prac. Act, § 540), and as no action was pending at the time of the entry of the judgment herein, it was error to deny the motion to vacate the judgment and the proceedings based thereon.
Order reversed, with ten dollars costs, and motion granted, with ten dollars costs.
All concur; present, Bijur, Mullan and Lydon, JJ.
Ordered accordingly.